Citation Nr: 0329888	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
bilateral cataracts, gastroesophageal reflux disease (GERD), 
and peptic ulcers; each claimed as secondary to service-
connected burn scars.  

2.  Entitlement to a rating in excess of 10 percent for burn 
scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1941 to September 1945.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied a 
rating in excess of 10 percent for service-connected burn 
scars, and from a July 2000 decision which denied service 
connection for diabetes mellitus, bilateral cataracts, GERD, 
and peptic ulcers, each claimed as secondary to the service-
connected burn scars.  In the April 2000 decision, the RO 
also denied a rating in excess of 10 percent for tinnitus, 
denied a total rating based on individual unemployability, 
and increased the rating for bilateral hearing loss to 20 
percent.  In his notice of disagreement with the April 2000 
decision, the veteran expressly limited his appeal to the 
issue of entitlement to a increased rating for burn scars.  
Accordingly, the issues listed on the first page are the only 
issues before the Board.  The matter of entitlement to a 
rating in excess of 10 percent for burn scars is addressed in 
a remand which follows this decision.  

In June 2000, the veteran requested a Travel Board hearing at 
the RO.  He canceled the hearing request by written 
correspondence to the RO in February 2001.  

The veteran has raised (see August 21, 2002 dated 
correspondence) the issue of entitlement to service 
connection for facial scars.  The RO has not yet adjudicated 
this matter, and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Diabetes mellitus, bilateral cataracts, and GERD were not 
manifested in service; diabetes mellitus was not manifested 
in the first postservice year; and there is no competent 
evidence relating any of these claimed disorders to service 
or to service-connected burn scars.

2.  There is no competent evidence that the veteran has 
peptic ulcer disease, or relating such disability to service 
or to a service-connected disability.  
CONCLUSION OF LAW

Service connection for diabetes mellitus, bilateral 
cataracts, GERD, and/or peptic ulcers is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

Regarding the claims of service connection for diabetes 
mellitus, bilateral cataracts, GERD, and peptic ulcers, there 
has been substantial compliance with the pertinent mandates 
of the VCAA and implementing regulations.  The issues were 
addressed on the merits, and well-groundedness is not an 
issue.  In the July 2000 rating decision, and in a November 
2001 supplemental statement of the case (SSOC), the veteran 
was notified of the evidence necessary to substantiate his 
service connection claims, and of what was of record.  By 
correspondence in April 2001 he was notified of the VCAA and 
how it applied to his service connection claims.  The 
correspondence cited the changes in the law brought about by 
the VCAA and implementing regulations; it explained that VA 
would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the RO's April 2001 letter requested that 
the veteran respond with any new evidence in support of his 
claims within 60 days (a time restriction that was recently 
invalidated), he was further notified that evidence submitted 
within a year from the date of that correspondence would be 
considered; and more than two years have passed since.  
Accordingly, the notice guidelines of Paralyzed Veterans of 
American v. Secretary of Veterans Affairs (PAV), No. 02-7007, 
-008, -7009,- 7010 (Fed. Cir. Sept. 22, 2003) appear met.  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been afforded VA examinations.  The 
veteran reported that medical evidence from physicians from 
whom he allegedly received treatment for peptic ulcers is 
unavailable because he cannot remember the physicians' names.  
In any case, in light of the state of the evidence as is 
further explained below, the Board finds that additional 
development on the matter of service connection for peptic 
ulcers would be a senseless waste of time and resources, and 
would serve no useful purpose.  As to the remainder of the 
issues, there is no indication that there is any relevant 
evidence outstanding.  Regarding the claims of service 
connection for diabetes mellitus, bilateral cataracts, GERD, 
and peptic ulcers, development is complete to the extent 
possible; VA's duties to notify and assist  are met.  

Background

By an October 1945 decision, the RO granted service 
connection for non-symptomatic scars on the legs and body, 
rated 10 percent disabling.  Service medical records indicate 
the veteran was wounded in action when an enemy plane crashed 
onto the deck of the ship on which he served.  A clinic 
record dated December 7, 1944, indicates that two days prior 
he sustained second degree burns on his face, left upper 
extremity, torso, right elbow, left leg and thigh, and right 
leg.  A clinical record approximately one week later shows 
that the original diagnosis was changed to second degree 
burns on both legs, left thigh, abdomen, chest, and both 
arms.  The remainder of the service medical records, 
including a September 1945 report of examination on the 
veteran's separation from service, are negative for diabetes, 
ulcer disease, eye disorders, or other gastrointestinal 
disorders.  

Essentially, the veteran contends that he now has diabetes 
mellitus, bilateral cataracts, GERD, and peptic ulcers that 
are causally related to his service-connected burn scars.  In 
an August 2000 letter, he stated that ulcers were diagnosed 
immediately after his discharge from active duty, and in a 
May 2001 letter he asserted that the ulcers were brought on 
by the stress and trauma of his burn wounds.  

The first indication of record of a gastrointestinal disorder 
is shown in a report of VA examination in November 1960, when 
the veteran complained of stomach gas, with indigestion and 
bloating after meals.  The examination report does not 
reflect any clinical findings of any gastrointestinal 
disorder.  A March 1989 report of VA examination reflects the 
veteran's complaints of a "sour stomach" and choking on 
food.  He also reported a history of hiatal hernia with 
dysphagia, and reported that he took medications for a 
hernia, and for esophagitis and gastritis.  The examination 
was negative for diagnostic findings of diabetes, eye 
disorders, or GERD.  

Postservice medical evidence includes an October 1988 record 
from a private physician indicating that the veteran 
complained of difficulty swallowing.  Examination revealed 
that the distal esophagus was suspicious for varices, 
"although prominent mucosal folds secondary to esophagitis 
could produce the same appearance."  The physician found 
persistent mucosal irregularity of the esophagus, where 
mucosa was ulcerated and producing a crater about 1 
centimeter at the base.  The veteran's stomach was normal and 
emptying began quickly into a normal appearing duodenal bulb.  
The diagnosis was probable esophageal varices and/or 
esophagitis, with an ulcer of the distal esophagus a few 
centimeters proximal to the gastroesophageal junction.  

A December 1999 VA outpatient record shows diagnosis of non-
insulin-dependent diabetes mellitus.  Postservice evidence 
also includes medical records from private physicians 
reflecting treatment the veteran received for numerous 
medical problems.  In a May 2000 letter, a physician wrote 
that the veteran was seen and treated for iron deficiency 
anemia since March 1998.  In a May 2000 letter, a physician 
noted that the veteran had bilateral cataracts, with the left 
eye worse than the right.  In a June 2000 letter, a physician 
reported that the veteran had grade IV GERD, "first 
documented at the time of upper endoscopy in 1998 at which 
time he had severe erosive esophagitis with erosions 
extending 7 centimeters above his [lower esophageal 
sphincter]."  The physician further noted that the most 
recent upper endoscopy in 1998 documented healing of the 
erosion, but there was still treatment for grade II reflux.  
It was noted that the veteran was on proton pump inhibitor 
therapy for many years to prevent recurrence of severe grade 
IV esophagitis.  

Medical evidence from September 2000 to June 2001 reflects 
additional treatment the veteran received from private 
physicians.  Pertinent diagnoses shown in the records include 
diabetes mellitus and GERD.  The records are negative for 
diagnosis of any eye disorder or peptic ulcers.  

VA examination of the veteran's stomach and abdomen in 
February 2002 revealed he was taking various medications to 
treat erosive esophagitis resulting from GERD.  The veteran 
complained of occasional heartburn after meals, and 
occasional vomiting when there was reflux of stomach 
contents.  Examination revealed that the abdomen was soft, 
smooth, nontender, and without masses.  The examiner 
expressly noted that the veteran had not been documented to 
have ulcer disease.  The diagnosis was GERD with erosive 
esophagitis under treatment.  The examiner stated "I do not 
find peptic ulcer disease to be documented in the C-file, and 
it seems less likely than not that the erosive esophagitis is 
resulting from [the veteran's] healed burn scars."  On VA 
examination of the esophagus in February 2002, the veteran  
indicated that he only had difficulty swallowing when he took 
a large pill.  

VA examination of the veteran's eyes in February 2002 
revealed complaints of a "film" over his eyes when reading.  
It was noted that the veteran sustained left eye trauma in 
1950 when his left eye was struck by a screwdriver.  The 
injured eye was stitched closed, and he suffered permanent 
vision loss in the left eye.  The physician reported that the 
veteran's medical history included diabetes mellitus "since 
1995;" GERD; anemia status post bone marrow biopsy; and 
hyperlipidemia.  Examination of the eyes revealed a normal 
right eye.  There was severe scarring and atrophy of iris 
tissues of the left eye, with only peripheral remnants.  The 
diagnosis was refractive error, with mild cataract of the 
right eye and traumatic cataract of the left eye.  In an 
addendum to the examination report, the examiner stated that 
there was very mild age-related cortical cataract in the 
right eye and nearly opaque cataract in the left [eye].  
There was significant scarring and deformity of the left eye, 
consistent with the veteran's history of penetrating trauma 
to the left eye in 1950.  The examiner further stated:

[The veteran] is 83 years old, and as 
expected, he has age-related cataract in 
his right eye.  The finding of an opaque 
cataract in his left eye is consistent 
with his history of trauma to this eye.  
There was no signs of burn trauma to 
either eye.  In my opinion, it is highly 
unlikely that any of the current ocular 
findings are related to his sustaining 
second degree burn while on active duty 
in 1944.  

On VA examination for diabetes in February 2002, the veteran 
reported that he had been diabetic for the last few years.  
The examiner noted that review of outpatient records 
indicated that a VA hemoglobin test in 1998 was the earliest 
documentation of diabetes within VA records.  The veteran 
rarely, if ever, has episodes where his glucose goes too low, 
and he is not treated with insulin.  The diagnosis was 
diabetes mellitus, with early diabetic nephropathy suggested 
by protein in urine.  In an addendum to the examination 
report, the examiner stated:

The veteran has diabetes of onset over 
the last few years.  There is no evidence 
that I can find to connect this to his 
remote history of burn scars on his 
abdomen so I find it less likely than not 
that the diabetes is caused or aggravated 
by the burn scars.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
diabetes mellitus and peptic ulcers, becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by service 
notwithstanding that there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed that the structure of these 
statutes "provided strong evidence of congressional intent 
to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).
As a threshold requirement to establish service connection 
for a claimed disability, there must be competent evidence 
that such disability exists.  Recent medical evidence in this 
case, the report of a VA examination in February 2002, 
established that the veteran does not have ulcer disease.  
The entirety of the medical evidence does not reveal current 
presence or a history of peptic ulcer.  The record is devoid 
of any competent (medical) evidence that the veteran now has, 
or ever has had, a peptic ulcer disorder, or relating such 
disability to service or to a service-connected disability.  
Without a current diagnosis of a peptic ulcer disorder, 
service connection for such a disability is not warranted.  
The sole question left before the Board in this matter is 
whether service connection for peptic ulcers may be granted 
in the absence of current disability.  There is no legal 
authority for that proposition, and the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Regarding the claims of service connection for diabetes 
mellitus, bilateral cataracts, and GERD, such disorders were 
not manifested in service and diabetes mellitus was not 
manifested in the first postservice year; and there is no 
competent evidence that relates the veteran's diabetes 
mellitus, bilateral cataracts, or GERD to service or to a 
service-connected disability.  Accordingly, direct service 
connection for diabetes mellitus, bilateral cataracts, and/or 
GERD, or presumptive service connection for diabetes is not 
warranted.

The veteran's theory of entitlement to service connection for 
diabetes mellitus, bilateral cataracts, and GERD is 
essentially that such disabilities are secondary to his 
service-connected burn scars.  However, there is no competent 
evidence of such linkage.  VA physicians have not found that 
there are such relationships, and the veteran has neither 
submitted any competent (medical) evidence to that effect, 
nor indicated that any such evidence exists and is available.  
In fact, the most recent medical evidence of record (VA 
examinations in February 2002) contains express opinions of 
VA physicians that it is not likely that the veteran's 
diabetes mellitus and bilateral cataracts are related to the 
service-connected burn scars.  There is no medical evidence 
or opinions to the contrary.  Without competent evidence of a 
nexus between diabetes mellitus, bilateral cataracts, GERD, 
and the service-connected burn scars, secondary service 
connection for said disorders is also not warranted.  See 
Hickson, 12 Vet. App. at 253.  The Board has reviewed the 
veteran's contentions.  His statements to the effect that his 
diabetes mellitus, bilateral cataracts, and GERD are related 
to service or to his service-connected burn scars cannot by 
themselves establish that this is so.  He is a layperson and, 
as such, is not competent in matters requiring specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this case as the preponderance of the 
evidence is against the claims of service connection for 
diabetes mellitus, bilateral cataracts, GERD, and peptic 
ulcers.  


ORDER

Service connection for diabetes mellitus, bilateral 
cataracts, GERD, and peptic ulcers is denied.


REMAND

In PVA, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. §  5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

Here, a review of the record indicates that the veteran has 
not received adequate notification of the VCAA and 
implementing regulations as they pertain to his claim of 
entitlement to an increased rating for burn scars.  Nor has 
he been specifically notified of what he needs to establish 
entitlement to a rating in excess of 10 percent for the 
service-connected burn scars under the newly revised criteria 
for skin disorders.  See 38 C.F.R. § 4.118, Codes 7800 - 7805 
(effective August 30, 2002).  With respect to the rating for 
the burn scars, the letter lacked the specificity required by 
Quartuccio v. Principi, 16 Vet. App. 183.  Under the U.S. 
Court of Appeals for Veterans Claims and Federal Circuit 
cases cited above, the Board has no recourse but to remand 
the case for correction of notice deficiencies.

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination of the service-connected burn 
scars was in February 2002.  That was prior to a change in 
the regulations pertaining to ratings of scars, and the 
veteran must be advised of, and examined under the new 
criteria.  

The Board notes the veteran's contention that facial scars 
should be considered in rating this entity.  However, service 
connection has not yet been established for scars on the 
face.  The Board has referred this matter to the RO for 
appropriate action.  

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination, 38 C.F.R. § 3.326(a), and also provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination in a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim for an 
increased evaluation for burn scars.  He 
should be specifically notified of what 
he needs to establish entitlement to a 
rating in excess of 10 percent for the 
service-connected burn scars (including 
under the revised criteria for rating 
skin disorders, see 38 C.F.R. § 4.118, 
Codes 7800 - 7805 (effective August 30, 
2002)); of what the evidence shows; and 
of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated his burn 
scars from July 2000 to the present, then 
obtain records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for symptoms related to the 
service-connected scars.  

3.  The RO should then arrange for a VA 
skin examination of the veteran to 
determine the current severity of his 
burn scars.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided both the old 
and new criteria for rating scars, and 
the clinical findings reported should 
include sufficient detail to permit 
rating under both sets of criteria.  

4.  The RO should then readjudicate the 
claim for a an increased rating for burn 
scars in light of all evidence added to 
the record since their last previous 
review of the claim (including under the 
revised criteria for rating skin 
disorders).  If the claim remains denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



